Argued May 7, 1928.
Appellant was one of the supervisors of Buffalo Township, Union County. More than the requisite number of duly qualified citizens thereof presented their petition to the court below setting forth that he had refused and neglected to perform his duties in that he had failed to keep that portion of the township's roads assigned to him in a safe and passable condition. This the court found to be the fact and removed him from office.
Two questions are raised; first, that the court cannot entertain such a petition without first requiring security to be entered for costs under section 193 of the Act of July 14, 1917, P. L. 840; and, second, the petition having been filed against appellant alone in the first instance, it was vitiated by the insertion therein of the names of the two other supervisors without the consent of the signers of the petition and without a new affidavit thereto.
On the second proposition, it is sufficient to say that only the appellant was removed from office, nothing was done so far as the other two supervisors are concerned. They are not complaining. The petition was regular as to appellant and he was in no way harmed or prejudiced by the insertion of the other two names.
As to the entry of security for costs, no such security was required, much less to be given before the court could entertain the petition. The proceeding was under the 192d section of the Act of July 14, 1917, P. L. 840, providing for the removal by the court of quarter sessions of township officers who refuse or neglect to perform their duties. Nothing is said in this section of the act about security for costs. In the 193d section, it is *Page 47 
provided that if the complaint shall allege that the public roads are not maintained in accordance with law, the courtmay appoint three persons to examine the highways and report their findings. "In all such cases the complainants shall first enter security in such sum as the court may fix to pay all costs." Here the court did not appoint persons to examine the highways and therefore no bond was required. It may be added, however, that, before hearing, the court ordered security to be given, which was done.
The decree is affirmed at appellant's cost.